People v Perez (2014 NY Slip Op 06548)
People v Perez
2014 NY Slip Op 06548
Decided on September 30, 2014
Appellate Division, First Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on September 30, 2014Mazzarelli, J.P., Andrias, Moskowitz, Manzanet-Daniels, Clark, JJ.


13062 3346/99

[*1] The People of the State of New York, Respondent,
vJulio Perez, Defendant-Appellant.
Richard M. Greenberg, Office of the Appellate Defender, New York (Molly Booth of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Allen J. Vickey of counsel), for respondent.
Judgment of resentence, Supreme Court, New York County (Lewis Bart Stone, J.), rendered on or about May 5, 2012, resentencing defendant to an aggregate term of 25 years, with 5 years' postrelease supervision, unanimously affirmed.
The resentencing proceeding imposing a term of postrelease supervision was neither barred by double jeopardy nor otherwise unlawful (see People v Lingle, 16 NY3d 621 [2011]).
We perceive no basis for reducing the term of postrelease supervision.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: SEPTEMBER 30, 2014
CLERK